IN THE SUPREME COURT OF NORTH CAROLINA

                                         No. 233A19

                                      Filed 17 July 2020

 IN THE MATTER OF: A.B.C.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from orders entered on 21 March

2019 and 18 April 2019 by Judge William Fairley in District Court, Columbus County.

This matter was calendared for argument in the Supreme Court on 19 June 2020 but

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


      David S. Tedder, Assistant County Attorney, for petitioner-appellee Columbus
      County Department of Social Services.

      Womble Bond Dickinson (US) LLP, by John E. Pueschel, for appellee Guardian
      ad Litem.

      Annick Lenoir-Peek for respondent-appellant mother.


      HUDSON, Justice.

      Respondent, the mother of minor child A.B.C. (Adam)1, appeals from the trial

court’s order terminating her parental rights on the ground that she willfully failed

to make reasonable progress to correct the conditions that led to Adam’s removal from

her care. See N.C.G.S. § 7B-1111(a)(2) (2019). Because we hold that the evidence and

findings of fact support the trial court’s conclusion that grounds existed to terminate




      1   A pseudonym is used to protect the juvenile’s identity and for ease of reading.
                                      IN RE A.B.C.

                                   Opinion of the Court



respondent’s parental rights pursuant to N.C.G.S. § 7B-1111(a)(2), and that the trial

court did not abuse its discretion in concluding that it was in the child’s best interests

to terminate respondent’s parental rights, we affirm.

                         Factual and Procedural Background

      This is the second appeal in this case. The following facts and procedural

history are derived in part from the Court of Appeals’ opinion in In re A.B.C., 821
S.E.2d 308, 2018 WL 6053343 (N.C. Ct. App. 2018) (unpublished).

      On 10 April 2015, bystanders found respondent and her roommate sleeping

inside of a car in the parking lot of respondent’s employer. Adam, who was four

months old at the time, was crying in the back seat. The bystanders were unable to

wake respondent or the roommate and called emergency responders.

      After this event, respondent agreed to place Adam with a safety resource. The

following week, on 17 April 2015, Columbus County Department of Social Services

(DSS) received a referral alleging that respondent was found unresponsive in a car

parked in a hospital parking lot. Respondent was admitted to the hospital for

treatment and observation due to a possible drug overdose. After this second incident,

the safety resource became unwilling to be the placement for Adam.

      On 20 April 2015, DSS filed a juvenile petition alleging that Adam was

neglected and dependent and took him into nonsecure custody. After a hearing, the

trial court adjudicated Adam as dependent and dismissed the neglect allegation in an

order entered 16 June 2015. In a separate disposition order entered the same day,


                                           -2-
                                      IN RE A.B.C.

                                   Opinion of the Court



the trial court ordered respondent to submit to a substance abuse assessment and a

mental health assessment and to follow any resulting recommendations, comply with

weekly random drug screens requested by DSS, enroll in and complete parenting

classes, and establish suitable housing.

      Respondent initially struggled to make progress on her case plan and was in

and out of drug rehabilitation facilities and jail. On 5 July 2016, the trial court ceased

reunification efforts with respondent and changed the permanent plan to

guardianship with a court-approved caretaker with a secondary plan of adoption.

      On 21 January 2017, respondent was arrested for violating her probation. She

was released from jail in February 2017 and ordered to complete the six-month

substance abuse program at a substance abuse treatment facility, Our House. After

respondent completed the program at Our House, she was given the opportunity to

continue with a residential substance abuse rehabilitation program at Grace Court

where she could have resided with her child. However, respondent declined to enter

the program at Grace Court, and she decided to live with her boyfriend. While

respondent was participating in the program at Our House, the trial court held a

permanency planning hearing on 20 March 2017. In an order entered 30 March 2017,

the trial court changed the permanent plan to adoption with a secondary plan of

guardianship with a court-approved caretaker.

      On 12 May 2017, DSS filed a petition to terminate respondent’s parental rights

alleging the grounds of neglect, willful failure to make reasonable progress toward


                                           -3-
                                     IN RE A.B.C.

                                   Opinion of the Court



correcting the conditions that led to Adam’s removal from the home, willful failure to

pay a reasonable portion of Adam’s cost of care, dependency, willful abandonment,

and that respondent’s parental rights as to another child have been terminated and

that she lacks the ability or willingness to establish a safe home. N.C.G.S. § 7B-

1111(a)(1)–(3), (6)–(7), and (9) (2019). After multiple continuances, a hearing was held

on the petition for termination on 3 and 17 January 2018. At the close of DSS’s

evidence, the trial court granted respondent’s motion to dismiss the ground alleged

by DSS concerning the fact that her parental rights as to another child had been

terminated. On 1 February 2018, the trial court entered adjudication and disposition

orders concluding that grounds existed to terminate respondent’s parental rights

based on her willful failure to make reasonable progress and that termination of

respondent’s parental rights was in Adam’s best interests. The trial court dismissed

the remaining alleged grounds, finding that DSS failed to satisfy its burden to prove

the allegations. Respondent appealed to the Court of Appeals.

      Before the Court of Appeals, respondent argued that the trial court erred in

finding that she failed to make reasonable progress in correcting the conditions that

led to Adam’s removal from her care. In re A.B.C., 2018 WL 6053343, at *2. The Court

of Appeals concluded that there was “tension” between the trial court’s findings that

(1) respondent “willfully left the juvenile in foster care outside the home in excess of

twelve months without showing to the Court’s satisfaction that reasonable progress

under the circumstances has been made in correcting those conditions which led to


                                           -4-
                                      IN RE A.B.C.

                                   Opinion of the Court



the removal of the juvenile,” and (2) “DSS ‘failed to meet its burden to prove the

allegations of . . . incapability of providing care and supervision as they relate to

respondent.’ ” Id. at *3. The Court of Appeals reasoned that, “if DSS failed to show

that Respondent was incapable of providing care and supervision for her child going

forward, it suggest[ed] that Respondent had made at least some reasonable progress.”
Id. Therefore, the Court of Appeals vacated the termination order and remanded the

case to the trial court “for additional findings that eliminate the arguable tension” in

order to “permit [the] Court to engage in a meaningful appellate review of the trial

court’s findings of fact and conclusions of law.” Id. The Court of Appeals left it in the

trial court’s discretion whether to amend its findings based on the existing record, or

whether to conduct further proceedings the trial court deemed necessary. Id.

      On remand, the trial court did not take new evidence and on 21 March 2019,

entered an amended adjudication order including additional findings of fact

regarding the alleged grounds for termination. The trial court again found that

grounds existed to terminate respondent’s parental rights based on her willful failure

to make reasonable progress toward correcting the conditions that led to Adam’s

removal from the home and found that DSS failed to meet its burden regarding the

other alleged grounds for termination. In a separate amended disposition order

entered 18 April 2019, the trial court concluded that termination of respondent’s

parental rights was in Adam’s best interests. Respondent appealed.

                                       Analysis


                                           -5-
                                      IN RE A.B.C.

                                   Opinion of the Court



   I. Motion to Dismiss

      As an initial matter, DSS filed a motion to dismiss respondent’s appeal from

the trial court’s 21 March 2019 adjudication order arguing that her notice of appeal

was untimely because it was filed more than thirty days after entry and service of

that order.

      Section 7B-1001 of the General Statutes of North Carolina sets out the orders

from which a party may appeal in juvenile matters and the appropriate court to which

they may be appealed. Pursuant to N.C.G.S. § 7B-1001, a final order “that terminates

parental rights or denies a petition or motion to terminate parental rights” may be

appealed directly to this Court. N.C.G.S. § 7B-1001(a1)(1) (2019). In juvenile cases,

“[n]otice of appeal . . . shall be given in writing . . . and shall be made within 30 days

after entry and service of the order . . . .” N.C.G.S. § 7B-1001(b) (2019).

      DSS claims that N.C.G.S. § 7B-1001 provides that notice of appeal from the

trial court’s adjudication order in a termination of parental rights case must be filed

within thirty days after entry and service of the order. However, an adjudication

order in a termination of parental rights case is not listed as one of the orders from

which a party may appeal under N.C.G.S. § 7B-1001 because it does not terminate

parental rights; it determines only whether grounds exist to terminate parental

rights.

      The North Carolina Juvenile Code provides for a two-stage process for the

termination of parental rights: adjudication and disposition. N.C.G.S. §§ 7B-1109, -


                                           -6-
                                      IN RE A.B.C.

                                    Opinion of the Court



1110 (2019). At the adjudicatory stage, the petitioner bears the burden of proving by

“clear, cogent, and convincing evidence” the existence of one or more grounds for

termination under N.C.G.S. § 7B-1111(a). N.C.G.S. § 7B-1109(e), (f). If the petitioner

fails to satisfy its burden of proving that grounds exist to terminate parental rights,

then the trial court must enter an order denying the petition or motion for

termination. Such order is appealable pursuant to the second part of N.C.G.S. § 7B-

1001(a1)(1), permitting an appeal from an order denying a petition or motion to

terminate parental rights.

      However, if the trial court finds that at least one ground exists to terminate

parental rights, the resulting adjudication order is not a final order appealable under

N.C.G.S. § 7B-1001, as the case then proceeds to the dispositional stage where the

trial court must “determine whether terminating the parent’s rights is in the

juvenile’s best interest.” N.C.G.S. § 7B-1110(a). Thus, an adjudication order in which

the trial court determines that at least one ground exists to terminate parental rights

necessarily requires entry of a disposition order to address whether termination of

parental rights is in the child’s best interests.

      Here, there was no final order terminating parental rights from which

respondent could appeal pursuant to N.C.G.S. § 7B-1001 until the trial court entered

its disposition order on 18 April 2019. Cf. In re P.S., 242 N.C. App. 430, 432, 775
S.E.2d 370, 372 (concluding in the abuse, neglect, and dependency context that “[a]n

adjudication order—even where it includes a temporary disposition—is not a final


                                            -7-
                                        IN RE A.B.C.

                                     Opinion of the Court



order” from which appeal of right lies under N.C.G.S. § 7B-1001), cert. denied, 368
N.C. 431, 778 S.E.2d 277 (2015); In re Laney, 156 N.C. App. 639, 643–44, 577 S.E.2d
377, 380 (concluding in the same context that the respondent-mother needed to notice

an appeal from the final disposition order pursuant to N.C.G.S. § 7B-1001 in order

for the adjudication order to be before the Court of Appeals), disc. review denied, 357
N.C. 459, 585 S.E.2d 762 (2003).2 Respondent timely filed her notice of appeal within

thirty days after entry and service of the disposition order, stating her desire to

appeal both the adjudication order and the disposition order. Therefore, respondent’s

appeal of both the adjudication order and the disposition order is properly before this

Court pursuant to N.C.G.S. § 7B-1001(a1)(1). As a result, we deny DSS’s motion to

dismiss.

   II.       Challenged Findings of Fact

         Respondent challenges several of the trial court’s findings of fact. Findings of

fact in support of a trial court’s adjudication of grounds to terminate parental rights

must be supported by clear, cogent, and convincing evidence. In re B.O.A., 372 N.C.
372, 379, 831 S.E.2d 305, 310 (2019). “Findings of fact not challenged by respondent

are deemed supported by competent evidence and are binding on appeal. Moreover,




         We recognize that jurisdictional provisions of N.C.G.S. § 7B-1001 were recently
         2

amended to change the appellate court to which appeal of right lies in termination of parental
rights cases. However, that amendment has no bearing on our determination that an
adjudication order is not a final order from which a party has an immediate right to appeal
under N.C.G.S. § 7B-1001. See S.L. 2017-41, § 8(a), 2017 N.C. Sess. Laws 214, 232–33.

                                             -8-
                                     IN RE A.B.C.

                                  Opinion of the Court



we review only those findings necessary to support the trial court’s determination

that grounds existed to terminate respondent’s parental rights.” In re T.N.H., 372
N.C. 403, 407, 831 S.E.2d 54, 58–59 (2019) (citations omitted).

       Respondent first challenges finding of fact 38, which states that respondent

had engaged in multiple programs addressing drug abuse and treatment since the

filing of the underlying juvenile petition, including the substance abuse treatment

program at Our House, and that the “programs would have helped her acquire the

ability to overcome factors that resulted in the child’s placement but she did not do

so.” Respondent argues that this finding of fact conflicts with finding of fact 66, in

which the trial court found that respondent completed the rehabilitation program at

Our House in August 2017. We agree.

       The trial court found in both finding of fact 33 and finding of fact 66 that

respondent completed the substance abuse treatment program at Our House, and the

evidence unequivocally demonstrates the same. To the extent that finding of fact 38

implies that respondent did not complete the program at Our House, it is not

supported by the evidence, and therefore we disregard this specific portion of that

finding of fact.

       Respondent next challenges findings of fact 40 and 41, which state the

following:

              40.   That throughout the life of the case respondent
              mother’s housing has frequently been either jail or a
              treatment facility of some sort and she has not established


                                          -9-
                                    IN RE A.B.C.

                                 Opinion of the Court



             stable housing.

             41.   That when not incarcerated or in a treatment facility
             respondent mother was and is currently staying with
             friends who provide accommodations. These friends and
             accommodations varied.

Respondent argues that these findings of fact fail to address her housing conditions

at the time of the termination hearing. She argues that since she completed the

substance abuse treatment program at Our House in August 2017, she had been

living with her boyfriend in a three-bedroom home. We agree that these findings of

fact are not supported by the evidence.

      The trial court found that respondent “was and is currently staying with

friends who provide accommodations.” (Emphasis added). At the termination

hearing, the social worker testified that “since [she] was involved in the case[,]”

respondent’s housing was “either jail or treatment facilities.” Yet the social worker

also testified that she was unaware of respondent’s exact whereabouts at the time of

the termination hearing and that respondent had informed her that she was living in

Robeson County, although the social worker did not know the physical address. The

social worker also testified that she had stopped being involved in the case on 1

September 2017. Thus, the social worker did not have knowledge of respondent’s

housing situation in the four months leading up to the termination hearing.

Respondent and her boyfriend provided the only evidence regarding her housing

situation from September 2017 through the termination hearing in January 2018.



                                          -10-
                                      IN RE A.B.C.

                                   Opinion of the Court



Respondent testified that she lived in a three-bedroom home with her boyfriend, with

whom she had been in a relationship for about one year, and that she had been living

with him there since completing the program at Our House in August 2017.

Respondent’s boyfriend also testified that they had been living in the home together

since respondent was released from the program. Indeed, the trial court found that

respondent opted to live with her boyfriend after she completed the program.

Although the home was owned by the father of respondent’s boyfriend, the trial

court’s finding of fact that states that respondent was currently staying with a friend

who provided accommodations is supported by the evidence but is incomplete.

   III.   Grounds to Terminate Parental Rights

      Respondent argues that the trial court erred by concluding that grounds

existed to terminate her parental rights based on her willful failure to make

reasonable progress pursuant to N.C.G.S. § 7B-1111(a)(2). Because the trial court’s

unchallenged findings of fact support the conclusion that respondent failed to make

reasonable progress on her substance abuse issue which “was the core cause of the

circumstances” that led to the child’s removal from respondent’s care, we affirm.

      We review a trial court’s adjudication that grounds exist to terminate parental

rights to determine “whether the trial court’s findings of fact are supported by clear,

cogent, and convincing evidence and whether those findings support the trial court’s

conclusions of law.” In re B.O.A., 372 N.C. at 379, 831 S.E.2d at 310 (citation omitted).

“Unchallenged findings of fact made at the adjudicatory stage, however, are binding


                                          -11-
                                      IN RE A.B.C.

                                    Opinion of the Court



on appeal.” In re D.W.P., 373 N.C. 327, 330, 838 S.E.2d 396, 400 (2020) (citation

omitted).

       Pursuant to N.C.G.S. § 7B-1111(a)(2), a trial court may terminate parental

rights if “[t]he parent has willfully left the juvenile in foster care or placement outside

the home for more than 12 months without showing to the satisfaction of the court

that reasonable progress under the circumstances has been made in correcting those

conditions which led to the removal of the juvenile.” N.C.G.S. § 7B-1111(a)(2). This

Court has stated that “a trial judge should refrain from finding that a parent has

failed to make ‘reasonable progress . . . in correcting those conditions which led to the

removal of the juvenile’ simply because of his or her ‘failure to fully satisfy all

elements of the case plan goals.’ ” In re B.O.A., 372 N.C. at 385, 831 S.E.2d at 314

(citation omitted). However, we have also stated that “a trial court has ample

authority to determine that a parent’s ‘extremely limited progress’ in correcting the

conditions leading to removal adequately supports a determination that a parent’s

parental rights in a particular child are subject to termination pursuant to N.C.G.S.

§ 7B-1111(a)(2).” Id. (citation omitted).

       Here, the trial court’s finding of fact 67 establishes that “substance abuse was

the core cause of the circumstances that brought the child into foster care originally.”

In finding of fact 66, the trial court determined that respondent failed to make

reasonable progress. The trial court found that respondent made only “marginal

progress” due to her failure to continue her substance abuse treatment after she


                                            -12-
                                         IN RE A.B.C.

                                       Opinion of the Court



completed the six-month substance abuse treatment program at Our House, in that

she:

               a)     declined further rehabilitative services at Grace
                      Court in August of 2017, services which would have
                      allowed her to reside with her child while receiving
                      residential rehabilitation services;

               b)     entered a methadone program without any
                      counseling or plan to wean or otherwise end her
                      methadone dependence; and

               c)     the [c]ourt does not believe the respondent mother’s
                      contention that she is in counseling through AA or
                      NA[ ] or any other recovery program.

Further, the trial court found that respondent’s progress was not reasonable under

the circumstances because her failure to continue with rehabilitation programs

demonstrated that she “failed to apply th[e] capabilities” that she learned during the

program at Our House toward resolving her “longstanding addiction” issue.

       These unchallenged findings of fact3 support the trial court’s conclusion that

respondent failed to make reasonable progress to correct the conditions that led to

the removal of Adam from her care. Specifically, these findings of fact establish that,

after participating in the program at Our House, respondent decided to address her



       3 Respondent does not challenge findings of fact 66 and 67 in her brief. In fact, she
uses the veracity of finding of fact 66 to challenge the trial court’s finding of fact 38. Because
findings of fact 66 and 67 are sufficient to support the trial court’s conclusion that grounds
existed to terminate respondent’s parental rights, we need not further address finding of fact
38 beyond our discussion above. In re T.N.H., 372 N.C. 403, 407, 831 S.E.2d 54, 58–59 (2019)
(“Moreover, we review only those findings necessary to support the trial court’s determination
that grounds existed to terminate respondent’s parental rights.” (citation omitted)).

                                              -13-
                                     IN RE A.B.C.

                                   Opinion of the Court



“longstanding addiction” issue solely by entering a methadone program without any

counseling plan to resolve her resultant dependence on that substance. Further, we

note that it is not the role of this Court to second-guess the trial court’s credibility

determination, specifically that respondent’s testimony concerning her participation

in counseling programs was not credible. See In re J.A.M., 372 N.C. 1, 11, 822 S.E.2d
693, 700 (2019) (“But an important aspect of the trial court’s role as finder of fact is

assessing the demeanor and credibility of witnesses, often in light of inconsistencies

or contradictory evidence. It is in part because the trial court is uniquely situated to

make this credibility determination that appellate courts may not reweigh the

underlying evidence presented at trial.”). Moreover, the fact that respondent decided

to address her substance abuse issues in this manner—without counseling, all the

while having the available option to continue with another residential rehabilitation

program that would have allowed her to reside with her child—after she completed

the program at Our House is of great significance. As the trial court explained,

respondent’s approach demonstrated that she failed to apply the tools that she

learned during the program at Our House to adequately address her substance abuse

issue—the “core cause” of the child’s removal from her care—by the time of the

termination hearing. Therefore, the trial court’s findings of fact support the

conclusion that respondent failed to make reasonable progress toward correcting the

conditions which led to the child’s removal from her care. N.C.G.S. § 7B-1111(a)(2).




                                          -14-
                                       IN RE A.B.C.

                                    Opinion of the Court



         Accordingly, we hold that the trial court did not err in concluding that grounds

existed to terminate respondent’s parental rights pursuant to N.C.G.S. § 7B-

1111(a)(2).

   IV.      Disposition under N.C.G.S. § 7B-1110

         Respondent also contends that the trial court abused its discretion under

N.C.G.S. § 7B-1110(a) by determining it was in Adam’s best interests to terminate

her parental rights. Because we conclude that the trial court did not abuse its

discretion, we affirm the trial court’s decision to terminate respondent’s parental

rights.

         If the trial court finds grounds to terminate parental rights under N.C.G.S.

§ 7B-1111(a), it proceeds to the dispositional stage where it must “determine whether

terminating the parent’s rights is in the juvenile’s best interest” based on the

following factors:

               (1)    The age of the juvenile.

               (2)    The likelihood of adoption of the juvenile.

               (3)    Whether the termination of parental rights will aid
                      in the accomplishment of the permanent plan for the
                      juvenile.

               (4)    The bond between the juvenile and the parent.

               (5)    The quality of the relationship between the juvenile
                      and the proposed adoptive parent, guardian,
                      custodian, or other permanent placement.

               (6)    Any relevant consideration.


                                           -15-
                                     IN RE A.B.C.

                                   Opinion of the Court




N.C.G.S. § 7B-1110(a). It is well-established that the trial court’s assessment of a

juvenile’s best interests at the dispositional stage is reviewed only for abuse of

discretion. In re D.L.W., 368 N.C. at 842, 788 S.E.2d at 167; In re L.M.T., 367 N.C.
165, 171, 752 S.E.2d 453, 457 (2013). “Abuse of discretion results where the court’s

ruling is manifestly unsupported by reason or is so arbitrary that it could not have

been the result of a reasoned decision.” State v. Hennis, 323 N.C. 279, 285, 372 S.E.2d
523, 527 (1988). Dispositional findings not challenged by respondent-mother are

binding on appeal. In re Z.L.W., 372 N.C. 432, 437, 831 S.E.2d 62, 65 (2019) (citation

omitted).

      Here, the trial court made the following all-encompassing finding of fact

concerning the factors in subsection 7B-1110(a):

              13. That the minor child is almost 3 years of age; that
              the likelihood of adoption is extremely high; that
              termination of parental rights will aid in the
              accomplishment of the permanent plan of the juvenile;
              that the bond between the juvenile and respondent mother
              is similar to that of playmates . . . that the quality of the
              relationship between the juvenile and the proposed
              adoptive parent is similar to that of parent/child.

The only part of this finding of fact that respondent challenges is the trial court’s

finding that the relationship between her and the child “is similar to that of

playmates.”

       The finding of fact concerning the relationship between respondent and the

child being similar to that of playmates, however, is supported by the testimony of


                                          -16-
                                        IN RE A.B.C.

                                      Opinion of the Court



the social worker who supervised respondent’s visits with the child. Specifically, the

social worker testified that (1) the child associated his visits with respondent with

“play”; (2) the child did not refer to respondent as “Mom” during the visits, and

respondent had to instruct him to call her “Mom”; (3) respondent and the child played

very loudly during the visits such that the social worker had to tell them to “calm

down”; and (4) the social worker never observed respondent assume a “supervision or

a parental role” during the visits.

       Respondent’s only other challenge to the trial court’s finding of fact concerning

the relationship between respondent and the child being similar to that of playmates

is that the “limited circumstances” of the supervised visits did not allow respondent

to have an “opportunity to show her ability to provide care for [the child].” Respondent

does not, however, point us to any authority or evidence in support of the proposition

that the context of a supervised visit had a confounding effect on her ability to form

or demonstrate a parental bond with the child.

       Finally, respondent argues that the trial court abused its discretion in its

analysis of the best interests of the child because it improperly made the decision of

whether to terminate parental rights into a choice between respondent and the child’s

foster parent. Respondent relies on the Court of Appeals’ opinion in In re Nesbitt for

the proposition that it is improper for the trial court to “relegate[ ] [the decision of

whether to terminate parental rights] to a choice between the natural parent and the

foster family.” 147 N.C. App. 349, 360–61, 555 S.E.2d 659, 667 (2001). In re Nesbitt


                                             -17-
                                      IN RE A.B.C.

                                   Opinion of the Court



quoted from this Court’s decision in Peterson v. Rogers, 337 N.C. 397, 445 S.E.2d 901

(1994), to support that proposition. In re Nesbitt, 147 N.C. App. at 361, 555 S.E.2d at

667 (“Our Supreme Court has held that ‘even if it were shown, . . . that a particular

couple desirous of adopting a child would best provide for the child’s welfare, the child

would nonetheless not be removed from the custody of its parents so long as they were

providing for the child adequately.’ ” (quoting Peterson, 337 N.C. at 401, 445 S.E.2d

at 904)).

       Here, by construing the trial court’s finding of fact 13 in conjunction with

findings of fact 18–21, 29, and 31, respondent argues that the trial court improperly

relegated the decision concerning whether to terminate respondent’s parental rights

into one involving a choice between respondent and the child’s foster parent.

Respondent asserts that findings of fact 18–21, 29, and 31 “portrayed the foster home

as ‘better’ than [respondent’s].” Findings of fact 18–21, 29, and 31 are reproduced as

follows:

             18.   That the juvenile has been placed with [the foster
             parent] since he was approximately 4 months. [The foster
             parent’s] 3-year[-old] granddaughter lives with [the foster
             parent] and the juvenile. The granddaughter and the
             juvenile get along very well together.

             19.    That [the foster parent] has been responsible for the
             juvenile’s day-to-day      care and supervision           for
             approximately the last 30 months. The de facto
             relationship between [the foster parent] and the juvenile is
             akin to mother/son in that she provides for the emotional
             and physical needs of the juvenile. [The foster parent]



                                          -18-
                                     IN RE A.B.C.

                                   Opinion of the Court



             appropriately guides and supervises the juvenile together
             with providing care and discipline.

             20.   That the juvenile looks to [the foster parent] for
             guidance, comfort and security.

             21.    That the juvenile is healthy and happy in the care of
             [the foster parent] and the relationship between the two is
             extremely close and significant to the juvenile.

             ....

             29.    That this [c]ourt acknowledges that respondent
             mother loves the juvenile but the relationship between
             respondent mother and the juvenile is not akin to the
             relationship between [the foster parent] and the juvenile.

             ....

             31.   That the bond that exists between the minor child
             and respondent mother is good but not parental, and is
             most similar to a bond between playmates.

       We note that the Court of Appeals’ decision in In re Nesbitt is not binding on

this Court, moreover the findings of fact quoted here fail to demonstrate that the trial

court relegated the decision of whether to terminate respondent’s parental rights to

a decision between respondent and the foster parent. See In re Nesbitt, 147 N.C. App.

at 361, 555 S.E.2d at 667. Specifically, findings of fact 18–21 and 31 involve no

comparison between respondent and the foster parent whatsoever. Further, although

finding of fact 29 does make a comparison between respondent’s and the foster

parent’s relationship with the child, the trial court was not endeavoring to determine

whose relationship with the child was qualitatively “better.” Viewing finding of fact



                                          -19-
                                     IN RE A.B.C.

                                   Opinion of the Court



29 in light of the trial court’s conclusion of law concerning the best interests of the

child demonstrates that the trial court’s ultimate assessment of respondent’s

relationship with the child was that it was not “akin” to a parental relationship. The

trial court’s conclusion of law regarding the best interests of the child is reproduced

as follows:

              3.    That the minor child is almost 3 years of age; that
              the likelihood of adoption is extremely high; that
              termination of parental rights will aid in the
              accomplishment of the primary permanent plan of the
              juvenile; that the bond between the juvenile and
              respondent mother is akin to playmates; . . . that the
              quality of the relationship between the juvenile and the
              proposed adoptive parent is similar to that of parent/child
              and adoption is extremely high.

       The trial court’s conclusion of law on the issue of the best interests of the child

is virtually identical to the trial court’s finding of fact 13, and it draws no direct

comparison between respondent and the foster parent. The trial court’s conclusion of

law merely follows the directive of N.C.G.S. § 7B-1110(a) to evaluate both the “bond”

between respondent and the juvenile and the “quality of the relationship” between

the juvenile and the proposed adoptive parent.

       Further, the trial court’s determination in its conclusion of law that

respondent’s relationship with the child was “akin to playmates,” illuminates the

reasoning behind the trial court’s statement in finding of fact 29 that respondent’s

relationship with the child was not “akin to the relationship between [the foster

parent] and the juvenile.” (Emphases added). Thus, it appears that finding of fact 29


                                          -20-
                                      IN RE A.B.C.

                                   Opinion of the Court



simply communicated that respondent’s relationship with the child was not “akin” to

a parental relationship. The trial court’s mention of the foster parent in finding of

fact 29 serves as somewhat of an inartful proxy for describing the quality of the

parental relationship.

       Accordingly, the trial court’s conclusion that it was in the child’s best interests

to terminate respondent’s parental rights was supported by evidence in the record,

was reached according to the directive of N.C.G.S. § 7B-1110(a), and was not

otherwise arbitrary. Therefore, because the trial court’s decision was not an abuse of

its discretion, we affirm that decision.

                                      Conclusion

       Because we hold that the evidence and findings of fact support the trial court’s

conclusion that grounds existed to terminate respondent’s parental rights pursuant

to N.C.G.S. § 7B-1111(a)(2), and that the trial court did not abuse its discretion in

concluding that it was in the child’s best interests to terminate respondent’s parental

rights, we affirm.

      AFFIRMED.




                                           -21-
      Justice EARLS, dissenting.



      In vacating the trial court’s original “Order of Adjudication on Termination of

Parental Rights” finding grounds to terminate respondent-mother’s parental rights

to her son Adam, the Court of Appeals directed the trial court to resolve the central

factual question of how respondent-mother failed to make reasonable progress toward

correcting the conditions that led to Adam being removed from her care when the

evidence failed to establish that she was incapable of providing proper care and

supervision for Adam. In re A.B.C., 821 S.E.2d 308, 2018 WL 6053343 (N.C. Ct. App.

2018) (unpublished). The Court of Appeals held that doing so was necessary to

“permit th[e] [c]ourt to engage in meaningful appellate review of the trial court's

findings of fact and conclusions of law.” Id. at *1. On remand, the trial court’s

minimal new findings of fact do not address this contradiction, and are not based on

“clear, cogent, and convincing evidence” that supports the legal conclusion that the

respondent failed to make reasonable progress to correct the issue that led to Adam

being removed from her care. See N.C.G.S. § 7B-1111(a)(2) (2019).

      Contrary to the majority’s characterization, this is not a question of whether

to accept the trial court’s credibility determination regarding whether or not

respondent attended counseling programs through Alcoholics Anonymous (AA) or

Narcotics Anonymous (NA). The issue here is whether the trial court adequately
                                      IN RE A.B.C.

                                    Earls, J. dissenting



addressed the Court of Appeals direction on remand; whether the findings of fact

made by the trial court are supported by clear, cogent, and convincing evidence in the

record; and whether the trial court’s findings adequately support its conclusions of

law. The trial court’s finding of fact, adopting language used by the Court of Appeals,

that respondent made only “marginal progress” towards correcting the conditions

that led to the removal of the child from her care is directly contradicted by its finding

of fact that DSS “has failed to carry its burden of proof as to [the] alleged incapacity

of the respondent mother to provide proper care and supervision of the child, …

indeed, the respondent mother demonstrated such capabilities by completing a

rehabilitation program at ‘Our House’ in August, 2017. … Thus, the [c]ourt cannot

say by clear, cogent and convincing evidence that the respondent mother is ‘incapable’

of providing proper care and supervision.” Not only did respondent complete the

rehabilitation program, she was no longer homeless, had a stable living arrangement

in a three-bedroom home, and was living with and parenting her younger child. I

dissent and would reverse the trial court’s termination orders because petitioners

have failed to establish any grounds to terminate respondent’s parental rights as to

Adam.

      In its earlier opinion in this case, the Court of Appeals stated the following:

             It is likely that the trial court's findings mean that
             Respondent made some marginal improvements since the
             filing of the petition and, thus, was not totally incapable of
             providing care and supervision for her child, but that,
             nonetheless, Respondent's progress was not enough to

                                            -2-
                                          IN RE A.B.C.

                                       Earls, J. dissenting



               demonstrate “to the satisfaction of the court that
               reasonable progress under the circumstances has been
               made in correcting those conditions which led to the
               removal of the juvenile.” N.C. Gen. Stat. § 7B-1111(a)(2).
               But because of the important liberty interests that are
               implicated when a court terminates parental rights, we
               will remand this case for additional findings that eliminate
               the arguable tension identified by Respondent and permit
               this Court to engage in a meaningful appellate review of
               the trial court's findings of fact and conclusions of
               law. See In re A.B., 239 N.C. App. 157, 172, 768 S.E.2d 573,
               581-82 (2015).

               On remand, the trial court, in its discretion, may amend its
               findings based on the existing record, or may conduct any
               further proceedings that the court deems necessary.


In re A.B.C., 2018 WL 6053343, at *3. Hearing no new evidence,1 the trial court

simply amended its prior order to include the above-quoted language of the Court of

Appeals, failing to even correct the date of the order. The first sixty-two paragraphs

of the amended order are exactly the same as the prior Order. Indeed, the only new

findings are contained in finding of fact 66. There, the trial court paraphrased the



       1 While the Court of Appeals left to the trial court’s discretion whether new evidence
should be heard, I would note that as with neglect, a trial court must consider evidence of
changed circumstances at the time of the TPR hearing to terminate parental rights under
N.C. Gen. Stat. § 7B-1111(a)(2). In re O.C., 171 N.C. App. 457, 464-65, 615 S.E.2d 391, 396
(2005) (“to find grounds to terminate a parent’s rights under G.S. § 7B-1111(a)(2), the trial
court must . . . determine . . . that as of the time of the hearing, . . ., the parent has not made
reasonable progress under the circumstances to correct the conditions which led to the
removal of the child”); see also In re A.B., 253 N.C. App. 29, 30, 799 S.E.2d 445, 447 (2017)
(“Where the trial court’s findings and conclusions do not adequately account for respondent-
mother’s circumstances at the time of the termination hearing, as required to support a
termination of her parental rights under N.C.G.S. § 7B1111(a)(1) or (2), we vacate and
remand.”)

                                               -3-
                                    IN RE A.B.C.

                                  Earls, J. dissenting



passage from the Court of Appeals opinion excerpted above and identified its three

reasons why respondent’s progress with regard to her case plan was not adequate.

Namely that she declined to live at Grace Court following the residential treatment

program, that her methadone program did not include counseling or other plan to end

her methadone dependence, and that she was not receiving counseling through AA,

NA or any other recovery program. These findings of fact do not support the trial

court’s conclusion that respondent failed to make reasonable progress to correct the

conditions that led to the removal of Adam from her care.

      At the time of the termination hearing, respondent had successfully completed

a six-month residential substance abuse program at a rehabilitation facility and had

been drug-free for nearly one year. Respondent continued her substance abuse

rehabilitation by voluntarily participating in a methadone program, a medication-

based therapy program for treating opioid addiction. Although the trial court found

that respondent declined to enter Grace Court after her completion of the program at

Our House, respondent was never ordered to participate in the additional program.

A parent’s decision not to attend an optional long-term residential rehabilitation

program after successfully completing an initial six-month residential rehabilitation

program and voluntarily participating in an out-patient treatment program does not

show a lack of reasonable progress by the parent.

      Moreover, the evidence and supported findings also show that respondent had

been living in a three-bedroom home with her boyfriend for five months and that she


                                          -4-
                                    IN RE A.B.C.

                                  Earls, J. dissenting



was engaging in regular visitation with Adam that went well. Although respondent’s

progress on her case plan regarding housing is partly attributed to her relationship

with her boyfriend, respondent’s “case plan does not and cannot require that she

alone be responsible for providing her housing and transportation.” In re C.N., 831
S.E.2d 878, 884 (N.C. Ct. App. 2019); see also id. (“Nothing in the record suggests or

supports the finding that the Respondent-mother’s dependence on her present

boyfriend for housing, transportation, and for providing her a cell phone bears any

relation to the causes of the conditions of the removal of [the children] from their

mother’s home.”).

      The trial court found that it did not believe respondent’s testimony that she

was in counseling. However, DSS bore the burden of proving by clear, cogent, and

convincing evidence that grounds existed to terminate respondent’s parental rights.

N.C.G.S. § 7B-1109(f). Aside from respondent’s testimony, DSS did not present any

evidence of respondent’s participation, or lack thereof, in counseling and therapy.

DSS’s only evidence during the adjudication stage of the hearing was from a child

support enforcement supervisor, who did not testify as to respondent’s participation

in counseling, and a social worker, who had not been involved in respondent’s case

for the four months prior to the termination hearing. The social worker testified that

DSS “[was] not aware of any completion of any of the goals” of respondent’s case plan.

However, it is undisputed that respondent participated in the residential

rehabilitation program at Our House from February 2017 through August 2017.


                                          -5-
                                      IN RE A.B.C.

                                    Earls, J. dissenting



Additionally, the social worker stopped being involved in the case on 1 September

2017 and did not testify regarding respondent’s actions or inactions from September

2017 through the termination hearing in January 2018. An absence of evidence is far

from clear, cogent, and convincing evidence that respondent did not complete the

requirements of the case plan.

       Although respondent did not complete every aspect of her case plan, “[a]

parent’s failure to fully satisfy all elements of the case plan goals is not the equivalent

of a lack of ‘reasonable progress.’ ” In re J.S.L., 177 N.C. App. 151, 163, 628 S.E.2d
387, 394 (2006). The trial court found that respondent successfully completed the

court-ordered six-month residential substance abuse program and continued seeking

substance abuse treatment by voluntarily participating in a methadone program.

Evidence was also presented that respondent remained drug-free after completing

the residential substance abuse program, obtained suitable housing as required by

her case plan, and regularly visited with Adam, during which she behaved

appropriately.

       The trial court’s finding of fact regarding respondent’s participation in a

methadone program is particularly inappropriate as a basis for concluding that she

has not made reasonable progress. It is undisputed that respondent was drug tested

frequently as part of her probation and methadone treatment. Respondent testified

that she saw a therapist once a month and that a medical decision had been made

not to wean her from methadone while she was experiencing back pain. Even though


                                            -6-
                                    IN RE A.B.C.

                                  Earls, J. dissenting



the trial court specifically found that respondent’s statements about counseling were

not believable, it is for a medical professional, not the trial court, to determine

whether and how respondent’s duly prescribed medications should be discontinued.

As long as she was meeting the requirements of the methadone program she was

enrolled in, respondent would, in fact, be held accountable for not being compliant if

she chose to stop taking a medication being prescribed for her. Moreover, drug

addiction is a brain disease. See, e.g., Nora D. Volkow, George F. Koob, and A.

Thomas McLellan, Neurobiologic Advances from the Brain Disease Model of

Addiction, 374 N. Engl. J. Med. 363 (2016) (reviewing recent advances in

neurobiology of addiction to clarify link between addiction and brain function and to

broaden understanding of addiction as a brain disease.) A parent who is following a

doctor’s orders in a treatment program should not have that fact held against her,

just as one would not conclude that a diabetic relying on medication to control their

diabetes rather than diet and exercise is failing to make reasonable progress towards

good health.

      Finally, respondent argues that she could have resumed custody of Adam as

evidenced by her having custody of her younger daughter Amy.               While not

determinative, this Court has certainly considered it relevant when a parent has

previously had their parental rights terminated as to another child. Here, the fact

that respondent was parenting another child without any evidence of neglect should




                                          -7-
                                     IN RE A.B.C.

                                   Earls, J. dissenting



have been relevant to the issue of whether respondent made reasonable progress

towards addressing the conditions that led to her son being removed from her care.

      Willfulness “is established when the respondent had the ability to show

reasonable progress but was unwilling to make the effort.” In re Fletcher, 148 N.C.

App. 228, 235, 558 S.E.2d 498, 502 (2002). In the context of a termination of parental

rights proceeding, “the word ‘willful’ connotes purpose and deliberation.” See, e.g., In

re Nolen, 117 N.C. App. 693, 699, 453 S.E.2d 220, 224 (1995). The trial court’s finding

that respondent declined to enter a second, optional long-term residential

rehabilitation program and its finding that she was participating in the methadone

program without a plan to wean off of the methadone, along with its finding that it

did not believe respondent’s testimony that she was in counseling, do not support its

conclusion that respondent willfully left her child in care and did not make reasonable

progress to correct the conditions that led to Adam’s removal from her care. See In re

C.N., 831 S.E.2d at 884 (holding that the trial court’s findings that the respondent-

mother “had not been consistent in her treatment, was not fully compliant with her

case plan, and had only recently re-engaged in some services” did not support the

trial court’s conclusion that the respondent-mother had not made reasonable

progress); cf. In re I.G.C., 373 N.C. 201, 205–06, 835 S.E.2d 432, 435 (2019) (affirming

an order terminating parental rights under N.C.G.S. § 7B-1111(a)(2) where, despite

findings that the respondent-mother complied with her case plan by completing

multiple parenting courses, participating in domestic violence and substance abuse


                                           -8-
                                     IN RE A.B.C.

                                   Earls, J. dissenting



treatment, and testing negative at three recent drug screens, there were additional

findings that the respondent-mother’s substance abuse and domestic violence

treatment were shorter in duration and less intense than recommended, she never

completed a court-ordered substance abuse assessment, and she admitted that she

would not feel comfortable caring for the children for another “year, year and a half”

because she feared she would relapse). Therefore, the trial court erred in concluding

that grounds existed to terminate respondent’s parental rights pursuant to N.C.G.S.

§ 7B-1111(a)(2).

      Respondent also claims the trial court abused its discretion under N.C.G.S. §

7B-1110(a) by determining that it was in Adam’s best interests to terminate her

parental rights. Having concluded that the trial court erred in adjudicating grounds

for terminating respondent’s parental rights under N.C.G.S. § 7B-1111(a), there is no

need to address this issue. In re Young, 346 N.C. 244, 252, 485 S.E.2d 612, 617 (1997).

      The statute concerning the dispositional phase of a termination of parental

rights proceeding provides that, where “circumstances authorizing termination of

parental rights do not exist, the court shall dismiss the petition.” N.C.G.S. § 7B-

1110(c) (2019). I would therefore reverse the trial court’s orders and remand the cause

for the dismissal of DSS’s petition. See Young, 346 N.C. at 253, 485 S.E.2d at 618.

      Chief Justice BEASLEY and Justice DAVIS join in this dissenting opinion.




                                           -9-